Citation Nr: 1145162	
Decision Date: 12/09/11    Archive Date: 12/14/11

DOCKET NO.  06-11 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

1.  Entitlement to an initial evaluation in excess of 30 percent for service-connected posttraumatic stress disorder prior to September 15, 2005.

2.  Entitlement to an evaluation in excess of 50 percent for service-connected posttraumatic stress disorder since September 15, 2005.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel



INTRODUCTION

The Veteran served on active duty from September 1964 to September 1967 and from December 1969 to January 1972.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Sioux Falls, South Dakota (RO).  


FINDINGS OF FACT

1.  Prior to September 15, 2005, the medical evidence of record showed that the Veteran's service-connected posttraumatic stress disorder (PTSD) was manifested by slow, slurred speech; poor insight; a depressed mood; a restricted or flat affect; flashbacks; nightmares; sleep difficulties; occasional suicidal ideation without a plan; and social isolation.

2.  Since September 15, 2005, the medical evidence of record shows that the Veteran's service-connected PTSD is manifested by slow speech, occasional psychomotor retardation, limited insight, a depressed mood, a constricted affect, nightmares, sleep difficulties, occasional suicidal ideation without a plan, and social isolation.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 50 percent, but no more, for PTSD have been met prior to September 15, 2005.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

2.  The criteria for an evaluation in excess of 50 percent for PTSD have not been met since September 15, 2005.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  Although the RO failed to satisfy the duty to notify provisions prior to initial adjudication, a letter that satisfied these provisions was provided to the Veteran in June 2009, after which the claim was readjudicated.  See 38 C.F.R. § 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 427 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records and VA medical treatment records have been obtained.  VA examinations sufficient for adjudication purposes were provided to the Veteran in connection with his claims.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

This case was remanded by the Board in June 2011 for additional development.  The June 2011 remand was ordered to obtain the Veteran's updated treatment records from the VA Medical Center in Sioux Falls, South Dakota.  These records have since been obtained and associated with the claims file.  As such, the Board is satisfied that there has been substantial compliance with its June 2011 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran's VA treatment records contain references to his receipt of Social Security Administration disability benefits.  The Veteran, however, did not report to VA that there are Social Security Administration records that would be pertinent to his claim.  Rather, the record reflects that he retired due to disorders of the back and left knee.  38 U.S.C.A. § 5103A does not require VA to obtain all medical records or all SSA disability records, only those that are relevant to the Veteran's claim.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  VA is not required to obtain records in every case in order to rule out their relevance.  Rather, the standard is that as long as a reasonable possibility exists that the records are relevant 

to the veteran's claim, VA is required to assist the veteran in obtaining the identified records.  Id.  In this instance, after being notified that Social Security Administration records might be pertinent to his claim, the Veteran did not identify any Social Security Administration records that would be relevant to his claim.  The Board, therefore, concludes that the record does not establish a reasonable possibility that there are such records that are relevant to these claims.

There is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. 473.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2011).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of 

disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  The appeal of the PTSD claims is based on the assignment of an initial evaluation following an initial award of service connection for PTSD, as well as a subsequent staged rating.  As such, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Id.

Service connection for PTSD was granted by an April 2005 rating decision and a 30 percent evaluation was assigned under 38 C.F.R. § 4.130, Diagnostic Code 9411, effective January 23, 2004.  Thereafter, the Veteran submitted additional evidence and requested a reconsideration of the 30 percent evaluation for PTSD, prior to the expiration of the appeal period.  In a November 2005 rating decision, the RO increased the evaluation for PTSD to 50 percent, effective September 15, 2005.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242, 250 (2011).  

I.  Prior to September 15, 2005

In a December 2003 Mental Health Clinic note, the Veteran reported depression, difficulty sleeping, nightmares, and social isolation.  He was casually dressed with appropriate hygiene.  His mood was somewhat dysphoric and his affect was congruent.  His thought production was logical, and with no tangentiality.  His speech was normal as to rhythm and rate.  He denied hallucinations, delusions, and suicidal ideation.  No psychotic symptoms were noted, and he was assigned a Global Assessment of Function (GAF) score of 65, indicative of some mild 

symptoms, but generally functioning pretty well and having some meaningful interpersonal relationships.  See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-47 (1994) (DSM-IV).  

In a January 2004 Mental Health Clinic note, the Veteran reported an improved mood but continuing difficulties with sleeping and nightmares.  He was casually dressed and groomed.  His mood was mildly dysphoric while his affect was bright.  His thought production was logical and coherent.  He denied hallucinations, delusions, and suicidal ideation.  

In a February 2004 Mental Health Clinic note, the Veteran reported difficulty sleeping, recurrent thoughts and nightmares about his experiences in Vietnam, depression, and social isolation.  His mood was somewhat dysphoric and his affect was slightly blunted.  His thought production was logical and coherent.  He denied hallucinations, delusions, suicidal ideation, and homicidal ideation.  

In a March 2004 Mental Health Clinic note, the Veteran reported an improved mood but continuing difficulties with sleeping.  He described a "nice visit" from his brother, and indicated that he was helping to take care of the children of his ex-girlfriend's adult daughter.  His mood was euthymic while his affect was full.  His thought production was logical and coherent, and he denied any hallucinations, delusions, homicidal ideations, and suicidal ideations.  

In a January 2005 Mental Health Clinic note, the Veteran reported continued difficulty with sleeping and nightmares.  He also reported experiencing flashbacks regarding Vietnam on a daily basis.  However, he reported that his mood improved around the Christmas holiday because his adult son came to visit.  His speech was slow and he exhibited some psychomotor retardation.  His mood was normal while his affect was somewhat blunted.  His thought production was logical and coherent, with no tangentiality.  He denied hallucinations, paranoia, obsessive thoughts, compulsive activities, homicidal ideation, and suicidal ideation.  He was alert and oriented as to person, time, and place.  His attention and judgment were good, while his insight was fair to good.  

In a February 2005 Mental Health Clinic note, the Veteran reported continued difficulty with sleeping and nightmares.  He was casually dressed and exhibited speech of normal rate and volume, although he mumbled slightly.  His mood was mildly dysphoric while his affect was neutral.  His thoughts were logical and coherent, with no loose associations, tangential thoughts, or flight of ideas.  He denied any homicidal, suicidal, or paranoid ideations.  He was alert and oriented as to person, place, and time.  

In an April 2005 Mental Health Clinic note, the Veteran reported depression, difficulty with sleeping, nightmares, low energy, low interest in activities, and illegal drug use.  He was casually dressed, with slurred, mumbling speech that was sometimes difficult to understand.  His thoughts were goal-directed and coherent.  His mood was euthymic while his affect was bright.  He denied homicidal, suicidal, and paranoid ideations, and exhibited no psychotic indices.  

The Veteran was afforded a VA PTSD examination in April 2005, at which time he was diagnosed as having prolonged PTSD and assigned a GAF score of 57, indicative of moderate symptoms or moderate difficulty in social, occupational, or school functioning.  See DSM-IV at 46-47.  The Veteran reported nightmares, intrusive thoughts, and avoidance of stimuli that reminded him of Vietnam, but denied experiencing flashbacks.  He also described irritability, insomnia, and a sense of detachment from others.  The Veteran reported being married twice and having three adult children.  Objectively, the Veteran was neatly groomed and dressed in casual clothing.  His speech was mumbled and difficult to understand.  His affect was blunted and his mood was dysphoric.  His thoughts were logical and spontaneous with no looseness of association or flight of ideas.  His thought content revealed no obsessions, compulsions, delusions, paranoid ideations, or ideas of reference.  He denied auditory hallucinations, but reported occasional visual hallucinations in his peripheral vision.  He denied suicidal and homicidal ideations, although he admitted to having some thoughts of death.  He was oriented as to person, place, and time.  Although his memory was intact to immediate events, it was poor for recent and remote events.  His intelligence was average and his 

abstract ability was concrete.  His attention and concentration were good, while his personal judgment and personal insight were fair.  

In a May 2005 Mental Health Clinic note, the Veteran reported continuing difficulty with sleep and nightmares.  He was dressed casually, although his speech was somewhat slurred and difficult to understand.  His thoughts were goal directed and coherent.  His mood was mildly dysphoric while his affect was somewhat restricted.  He denied homicidal, suicidal, and paranoid ideations, and exhibited no psychotic indices.  

In a July 2005 Mental Health Clinic note, the Veteran reported continuing difficulty with sleep and nightmares.  His speech was somewhat slurred and difficult to understand at times.  His thoughts were goal-directed and coherent.  His mood was dysphoric, while his affect was flat.  He denied homicidal, suicidal, and paranoid ideations, and exhibited no psychotic indices.  He suggested that he may hear auditory hallucinations in the form of voices, but was not entirely sure.  His insight was poor, while his judgment was fair to good.  

An August 2005 letter from the Veteran's VA psychologist indicated that he had deficits in interpersonal functioning and quality of relationships as well as depression and poor general sense of well-being.  The Veteran continued to experience periods of depression characterized by sadness, low motivation, fatigue, occasional thoughts of suicide, sleep problems, and nightmares pertaining to memories from Vietnam.  The psychologist assigned him a GAF score of 55, indicative of moderate symptoms or moderate difficulty in social, occupational, or school functioning.  DSM-IV at 46-47.

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 30 percent evaluation is warranted for PTSD with occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation, due to such symptoms as: depressed 

mood, anxiety, suspiciousness, weekly or less often panic attacks, chronic sleep impairment, mild memory loss, such as forgetting names, directions, recent events.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent disability rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory, for example, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent disability rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood due to symptoms such as: suicidal ideation; obsessive rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and an inability to establish and maintain effective relationships.  Id.

In evaluating the evidence, the Board has considered the various GAF scores that clinicians have assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See DSM-IV; Carpenter v. Brown, 8 Vet. App. 240 (1995).  For example, a GAF score of 61-70 reflects some mild symptoms such as, depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning such as, occasional truancy or theft within the household, but generally functioning pretty well, and has some meaningful interpersonal relationships.  A GAF score of 51-60 indicates moderate symptoms such as, flat affect and circumstantial speech, 

occasional panic attacks, or moderate difficulty in social, occupational, or school functioning such as, few friends, conflicts with peers or co-workers.  A GAF score of 41-50 reflects serious symptoms such as, suicidal ideation, severe obsessional rituals, frequent shoplifting, or any serious impairment in social, occupational, or school functioning such as, no friends, unable to keep a job.  DSM-IV at 46-47.  In this case, prior to September 15, 2005, the Veteran's PTSD received three scores in the mild to moderate range: 65, 57, and 55.  Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  See Carpenter, 8 Vet. App. at 242.  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126 (2011); VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995). 

The medical evidence of record prior to September 15, 2005, shows that the Veteran's service-connected PTSD is manifested by slow, slurred speech; poor insight; a depressed mood; a restricted or flat affect; flashbacks; nightmares; sleep difficulties; occasional suicidal ideation without a plan; and social isolation.  As such, the Board finds that the Veteran's psychiatric symptoms more closely approximate the criteria for a 50 percent evaluation, but no more, prior to September 15, 2005.  The Veteran's occasional suicidal ideation was specifically and repeatedly found to be "passive" and without any plan or intent.  While the Veteran was shown to have social isolation, the medical evidence of record does not demonstrate that this isolation is sufficiently severe as to be analogous to an inability to establish and maintain effective relationships.  While the Veteran's multiple marriages and separations demonstrate poor relationships with his spouses, the fact that he maintains relationships with his brother, his ex-girlfriend's daughter, and at least one of his adult children demonstrates the existence of at least minimal relationships.  Accordingly, the Board finds that the Veteran's social isolation is not sufficiently severe as to be analogous to an inability to establish and maintain effective relationships.  Furthermore, there is no medical evidence of record that the 

Veteran experiences obsessive rituals which interfere with routine activities; speech which is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control; spatial disorientation; or neglect of personal appearance and hygiene.  Overall the Veteran's dominant psychiatric symptoms are demonstrated to be social isolation, depressed mood, sleep disturbance, and nightmares.  In this regard, when evaluating the level of disability from a mental disorder, the extent of social impairment is to be considered, but a rating shall not be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  However, the Veteran has not worked since 1993, and the evidence of record clearly demonstrates that the Veteran left work due to nonservice-connected physical disabilities.  

II.  Beginning September 15, 2005

In a September 2005 VA treatment note, the Veteran described difficulty sleeping, being withdrawn, having guilty feelings, decreased energy, decreased appetite, decreased concentration, nightmares, flashbacks, depression, and suicidal thoughts with no specific plan.  The Veteran was casually dressed with a neat overall appearance.  He was fairly well groomed, but appeared to be in moderate emotional distress and was mildly irritable.  His thought production was logical and coherent, without looseness of associations; however, the Veteran described racing thoughts.  He denied any hallucinations, delusions, obsessions, compulsions, homicidal ideations, and paranoid ideations; however, the Veteran reported occasionally hearing voices in his head.  He was oriented as to person, time, and place.  His immediate, recent, and remote memory were good, while his intelligence was average.  His concentration and abstractive ability were good, while his insight was fair.  His personal judgment was decreased during depressive episodes, but his impersonal judgment was fair.  The physician assigned the Veteran a GAF score of 35, indicative of some impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  DSM-IV at 46-47.

The Veteran was afforded a VA PTSD examination in November 2005, at which time he was given a diagnosis of chronic, moderate PTSD and assigned a GAF score of 56, indicative of moderate symptoms or moderate difficulty in social, occupational, or school functioning.  Id.  The Veteran described recurrent nightmares and thoughts of Vietnam, depressed mood, a diminished interest in life, difficulty with relationships, difficulty with memory and concentration, hypervigilance and exaggerated startle response, and a restricted range of affect.  He indicated that his brother was the only person in town with whom he maintained contact, and that he did not have any friends or female companions.  The Veteran was dressed casually and exhibited clear speech.  His mood was euthymic while his affect was constricted.  His thought production was vague but logical.  He denied any hallucinations, delusions, compulsions, suicidal ideation, homicidal ideation, or paranoid ideation, although he admitted that he was obsessed with thoughts of Vietnam.  The Veteran was oriented as to person, time, and place.  His immediate, recent, and remote memory were good, and his intelligence was average.  His attention, concentration, and abstractive ability were good.  However, his personal judgment was only fair, and his insight and impersonal judgment were poor.  

A March 2009 Suicide Prevention Coordinator note indicated that the Veteran was at low risk for suicide, although he was to be monitored with respect to his functioning, housing situation, and any suicidal behavior.  However, subsequent Suicide Prevention Coordinator notes dated later in March 2009 indicated that the Veteran was on the "high risk for suicide list" and at "mild risk" for suicide.  

A March 2009 Mental Health Clinic note indicated that the Veteran denied a plan or intent for suicide.  He maintained hygiene, but was disheveled.  His mood was better, and his affect was congruent to state, with psychomotor slowing.  His speech was normal as to volume, but slowed.  He denied hallucinations, delusions, and homicidal ideation.  His thought process was logical, goal directed, and concrete.  He was alert and oriented as to person, place, and time.  His memory and concentration were good, while his judgment was fair.  His insight was fair to poor, while his impulses were appropriate.  

An April 2009 Suicide Prevention Coordinator note indicated that the Veteran was removed from the high risk for suicide list.  It was noted that the Veteran remained a chronic risk for suicide, but that he exhibited no suicidal behavior at this time.  

On an April 2009 Mental Health Clinic note, the Veteran reported depression and difficulty sleeping.  His hygiene was maintained.  His mood was good and his affect was neutral, with less psychomotor slowing than seen in the past.  His speech was within normal limits.  He denied suicidal ideation, homicidal ideations, and delusions.  His thought process was linear and logical, and his memory and concentration were intact.  He was also alert and oriented as to person, place, and time.  His judgment was fair, while his insight was fair to poor.  His impulses were appropriate.  

On a July 2009 Mental Health Clinic note, the Veteran reported depression and some baseline suicidal ideation without any intent or plan.  His grooming and hygiene were intact.  His mood was not good, while his affect revealed psychomotor slowing.  His speech was within normal limits.  There was no indication of homicidal ideation or psychotic indices.  His thought processes were linear and logical, while his insight and judgment were fair to poor.  A mental status examination later in July 2009 showed that the Veteran was groomed well but was somewhat unpleasant and unapproachable.  He had a very dysthymic mood and a blunted affect.  His speech was minimal, monotone, and slow.  He exhibited passive suicidal intent with no plan or intent, and no psychosis.  His thoughts were linear.  He was alert and oriented as to person, time, and place.  However, he exhibited mild memory deficits.  His intelligence was average, while his insight and judgment were fair.  

On a September 2009 Mental Health Clinic note, the Veteran reported difficulty sleeping.  He was well groomed.  His mood was very dysthymic while his affect was blunted.  His speech was minimal, monotone, and slow.  He denied suicidal ideation.  There was no evidence of psychosis, and his thought process was linear.  He was alert and oriented as to person, time, and place, although he exhibited mild 

memory deficits.  His intelligence was average, while his insight and judgment were fair.  

The Veteran was afforded a VA mental disorders examination in October 2009, at which time he was diagnosed with PTSD and major depression and assigned a GAF score of 50, indicative of serious symptoms or any serious impairment in social, occupational, or school functioning.  DSM-IV at 46-47.  The Veteran reported nightmares about four to five times per week, and indicated that his sleep was disturbed even on nights when he did not have nightmares.  He also described having "flashbacks," but when asked what flashbacks were the examiner noted that the Veteran described intrusive thoughts and recollections rather than true flashbacks.  He lived with a roommate but did not interact much with the roommate.  The Veteran did not have the interest or desire to go places and was bothered by large crowds.  He felt depressed most of the time and had intermittently thought about suicide, although he has never attempted suicide.  He described irritability and heightened startle reflex.  The Veteran also indicated a history of assault, as well as a history of auditory and visual hallucinations, but could not give any details.  He later indicated that he was abusive toward his ex-girlfriends.  The Veteran appeared neatly groomed.  His mood was dysphoric while his affect was restricted.  His speech was of normal tone, rate, and volume, but was difficult to understand at times.  He became tearful when speaking about his children.  The Veteran's results on the St. Louis University Mental Status examination were consistent with dementia, but the examiner noted that the Veteran put forth little to no effort, and that these results should not be taken to indicate dementia.  The examiner emphasized that the Veteran was extremely vague in his history, making it difficult to evaluate him.  The examiner opined that the Veteran's functioning was impaired more by depression than it was by PTSD, and that the depression is at least partly brought about by military events and as such it seemed likely that his symptoms all directly or indirectly relate to his military experience and the drugs and alcohol that he began using to help him cope.  

A February 2010 Suicide Prevention note indicated that the Veteran walked in without an appointment and revealed that he needed to leave the trailer in which he 

was living due to his roommate's drinking habits.  When asked about suicidal ideation, the Veteran did not initially answer, but revealed that he was not suicidal after being probed several times.  

In a June 2010 Mental Health Clinic Triage Interview note, the Veteran was alert and oriented as to person, time, and place.  He was casually groomed.  He had a depressed mood and appeared anxious and fatigued.  He exhibited psychomotor retardation and slurred speech.  His judgment and insight were impaired due to ongoing drug use.  He denied hallucinations, suicidal ideation, and homicidal ideation.  

An August 2010 psychiatry note indicated that the Veteran expressed a strong desire to stop taking his psychotropic medications.  He was alert and oriented as to person, time, and place.  His thought pattern was linear.  His mood was down while his affect was flat.  He indicated that he heard voices with the last time being over two months previously, but denied visual hallucinations.  He denied ever hurting himself, but thought of hurting others one to two years ago.  He had difficulty with concentration and poor short-term memory, although long-term memory was preserved.  His judgment and insight were fair.  The psychiatrist assigned a GAF score of 60, indicative of moderate symptoms or moderate difficulty in social, occupational, or school functioning.  DSM-IV at 46-47.

A February 2011 psychiatry note indicated that the reported nightmares and hearing voices.  He was currently living in a truck and received mail at his sister's address.  He was dressed appropriately.  His mood was somewhat apathetic while his affect was mood congruent.  He denied any current suicidal or homicidal ideations or plans.  The psychiatrist diagnosed chronic PTSD and assigned a GAF score of 50.  Id. 

The medical evidence of record shows that the Veteran's service-connected PTSD beginning September 15, 2005, is manifested by slow speech, occasional psychomotor retardation, limited insight, a depressed mood, a constricted affect, nightmares, sleep difficulties, occasional suicidal ideation without a plan, and social 

isolation.  Although deficiencies in family relations and mood were reported, the objective evidence showed no deficiencies in judgment, thinking, or work.  These findings do not meet the criteria for a disability rating for PTSD in excess of 50 percent.  As noted above, although difficulty in establishing and maintaining social relationships has been shown, manifestations of the Veteran's service-connected PTSD do not demonstrate the inability to establish and maintain effective relationships.  Furthermore, since September 2005, the medical evidence of record does not show that the Veteran experiences obsessive rituals which interfere with routine activities; speech which is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control; spatial disorientation.  The Veteran's dominant psychiatric symptoms are demonstrated to be social isolation, depressed mood, sleep difficulty, nightmares, and intrusive thoughts about Vietnam, and occasional suicidal ideation.  

With regard to the Veteran's GAF scores, from November 2005 to August 2010, the Veteran received three scores in the serious to moderate range: 56, 50, and 60.  These scores are consistent with the criteria contemplated by a 50 percent evaluation.  While the Veteran also received a GAF score of 35 in September 2005, the severity indicated by the score was attributed to an acute bout of increased symptomatology due to changes in his psychiatric medications, and the Veteran was discharged the following day.  Moreover, a GAF score of 35 contemplates either some impairment in reality testing or communication, or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood.  However, the September 2005 VA note did not find any impairment in reality testing or communication.  Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence.  See Carpenter, 8 Vet. App. at 242.  Accordingly, the solitary GAF score of 35 without supporting clinical symptomatology is not sufficient to warrant assignment of an evaluation in excess of 50 percent.


III.  Other Considerations

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2010).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria under the Schedule reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Schedule, and the assigned schedular evaluation is adequate, and no referral is required.  See VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996) (when service- connected disability affects employment "in ways not contemplated by the rating schedule[,]" § 3.321(b)(1) is applicable).

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render his disability ratings for PTSD inadequate.  The Veteran's service-connected PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411, the criteria of which is found by the Board to specifically contemplate the Veteran's level of disability and symptomatology.  The medical evidence of record shows that the Veteran's PTSD is manifested by slow speech, occasional psychomotor retardation, limited insight, a depressed mood, a constricted affect, nightmares, sleep difficulties, intrusive thoughts, occasional suicidal ideation without a plan, and social isolation.  When comparing this disability picture with the symptoms contemplated by the Schedule, the Board finds that the Veteran's 

symptoms and resulting occupational and social impairment are more than adequately contemplated by the disability rating assigned for his PTSD.  A rating in excess of the currently assigned rating is provided for certain manifestations of psychiatric disorders, but the medical evidence reflects that those manifestations are not present in this case.  The criteria for a 50 percent rating for the Veteran's PTSD more than reasonably describe the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular evaluation is adequate and no referral is required.  See VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996); see also 38 C.F.R. § 4.130, Diagnostic Code 9411.

After review of the evidence of record, there is no evidence of record that would warrant a rating in excess of 50 percent for the Veteran's service-connected PTSD at any time during the period pertinent to this appeal.  38 U.S.C.A. 5110 (West 2002); see Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  While there have been day-to-day fluctuations in the manifestations of the Veteran's service-connected PTSD, the evidence shows no distinct periods of time since service connection became effective, during which the Veteran's PTSD has varied to such an extent that a rating greater or less than 50 percent would be warranted.  Cf. 38 C.F.R. § 3.344 (2010) (VA will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations).

In reaching these decisions, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence does not show findings that meet the criteria for an evaluation in excess of 50 percent for PTSD, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Although the Veteran has submitted evidence of a medical disability, made a claim for the highest rating possible, and claimed to be unemployable, the record shows that the Veteran has been unemployed since March 1993 due to disorders of the back and left knee, which are not subject to service connection.  There is no evidence showing that the Veteran is unemployable due to his service-connected PTSD alone.  Therefore, the question of entitlement to a total disability rating based 

on individual unemployability due to PTSD has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  


ORDER

An initial evaluation of 50 percent, but no more, for service-connected posttraumatic stress disorder prior to September 15, 2005, is granted, subject to the laws and regulations governing the payment of monetary benefits. 

An evaluation in excess of 50 percent for service-connected posttraumatic stress disorder beginning September 15, 2005, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


